DETAILED ACTION
This is a first Office action on the merits to the application filed 9/24/2018. Claims 7-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 9/24/18, 12/4/19, and 1/13/21 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the title does not indicate that the claims are directed to receiving synchronization and/or broadcast signals in a given transmission time interval.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a receiving section that receives [signals]” and “a control section that controls reception of [signals]” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification as filed, in at least paragraph [0142], describes the corresponding structure for “the receiving section”. The specification as filed, in at least paragraphs [0122], [0137-0139], describes the corresponding structure for “the control section”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 10 each recite “at least one of the given resource is configured” at the end of the claim. This limitation lacks clear antecedent basis because there is only previously recited in each claim “a given resource”, thus, it is unclear what is being referenced by “at least one of the given resource”. As a result, claims 7 and 10 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 9 are also rejected under section 112(b) for the same reason as above for claim 7 because they depend from claim 7 (and thus have all the limitations of claim 7) but do not remedy the indefiniteness issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited U.S. Pat. Appl. Publ’n No. 2016/0374109, to Rico Alvarino et al. (“Rico Alvarino”).

Regarding claim 7, Rico Alvarino teaches:
A user terminal (Rico Alvarino, Fig. 8, system 800 can be a user equipment 115, ¶ [0111]) comprising: 
a receiving section (Rico Alvarino, Fig. 8, transceiver 835 acts as a receiver, ¶¶ [0111-0112]) that receives at least one of a synchronization signal and a broadcast signal that are transmitted using a given resource formed of consecutive or non-consecutive symbols (Rico Alvarino, Figs. 3A, 4, scheduling scheme 300-a shows synchronization signals (PSS/SSS) and broadcast signals (PBCH) being received in a given symbol, which is shown in more detail in steps 405 and 410, ¶¶ [0058], [0081-0089]); and
a control section (Rico Alvarino, Fig. 8, processor 805, ¶¶ [0111-0113]) that controls reception of the at least one of the synchronization signal and the broadcast signal in a given transmission time interval in which at least one of the given resource is configured (Rico Alvarino, Figs, 4, 8, ¶¶ [0081-0089], [0111-0112], the processor 805 controls the user terminal to receive the signals as allocated in the scheduling scheme 300-a, where the PSS/SSS/MIB, etc., configure the given resources received in that schedule, see e.g., ¶ [0005]).

Regarding claim 8, which depends from claim 7, Rico Alvarino further teaches “the control section controls reception of the synchronization signal or the broadcast signal based on a number of either of synchronization signals and broadcast signals that are transmitted using the given resource in the given transmission time interval.” Rico Alvarino, ¶¶ [0081-0089], the PSS/SSS/MIB, etc. are used, based on their number, to control reception of these control signals, i.e., the user terminal is looking for a number of these signals based on agreed upon control information with the base station.

Regarding claim 9, which depends from claim 7, Rico Alvarino further teaches “the control section controls a number of resources used for RACH transmission based on a number of either of synchronization signals and broadcast signals that are transmitted using the given resource in the given transmission time interval.” Rico Alvarino, ¶¶ [0064], [0081-0089], the control information, e.g., one SIB, is used to configure RACH resources.

Regarding claim 10, there is a method for a user terminal with steps that are virtually identical in scope to the functions performed by the user terminal of claim 7. As a result, claim 10 is rejected under section 102(a)(2) as anticipated by Rico Alvarino for the same reasons as presented in the rejection of claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2018/0255550, 2018/0220419, and 2016/0308637 all describe receiving synchronization signals and broadcast signals in given transmission time intervals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.